Citation Nr: 0836163	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a rotator cuff tear 
of the right shoulder.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for anxiety.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran's disagreement with these rating decisions led to 
this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has perfected seven issues for appellate review 
by the Board.  These seven claims stem from three separate 
rating decisions.  

In a December 2000 rating decision, the RO denied 
applications to reopen claims for service connection for left 
and right knee disabilities, and denied a claim for service 
connection for a cervical spine disability.  In the April 
2002 substantive appeal (VA Form 9) that perfected the appeal 
of these three issues, the veteran marked that he did not 
want a BVA hearing.  

In a June 2002 rating decision, in pertinent part, the RO 
denied a claim for service connection for a rotator cuff tear 
of the right shoulder.  In the December 2002 substantive 
appeal (VA Form 9) that perfected the appeal of this issue, 
the veteran marked that he did want a BVA hearing at a local 
VA office before a member, or members, of the BVA.  In a 
response received later in December 2002, however, the 
veteran marked that he no longer wanted a hearing.    

In a November 2002 rating decision, the RO denied claims for 
service connection for depression, anxiety, and TDIU.  In the 
March 2003 substantive appeal (VA Form 9) that perfected the 
appeal of these three issues, the veteran marked that he did 
want a BVA hearing at a local VA office before a member, or 
members, of the BVA.  In April 2003, the RO acknowledged the 
request for a Travel Board hearing, and provided the veteran 
with additional options, including selecting to have a 
videoconference hearing instead of a Travel Board hearing or 
withdrawing his hearing request.  As the veteran did not 
respond, the request for a Travel Board hearing remained 
pending.  In a letter received in October 2007, the veteran 
wrote that he wanted a hearing, but did not get one.

Although, as outlined above, the veteran has provided various 
responses in the substantive appeals of record regarding 
whether he wanted a hearing, the veteran's most recent 
substantive appeal indicated that he wanted a Travel Board 
hearing.  Further, the veteran's October 2007 letter 
indicated that he still wanted a hearing.  Therefore, after 
review of the claims file, the Board finds that the veteran 
should be scheduled for a Travel Board hearing regarding all 
claims currently on appeal.  The case must be returned to the 
RO to schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the claim is remanded to the RO for the 
following action:

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
the claims currently on appeal (as listed 
on the title page).  Notice should be 
sent to the veteran and his 
representative, as required.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).

